Citation Nr: 1453439	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active military service from September 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a September 2012 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a March 2014 report of general information associated with the record, the Veteran stated he did not remember requesting a hearing and wished to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, increased evaluations for the Veteran's diabetes mellitus, type II and peripheral neuropathy of the bilateral lower extremities are on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, has been raised by the record, in an October 2014 application for benefits associated with the record in the Veterans Benefits Management System, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the issues herein on appeal.  See 38 C.F.R. § 19.9 (2014). 

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran asserted, in a September 2012 VA Form 9, substantive appeal, that his insulin dosage had increased both in the morning and at night.  He further stated that when he walked 100 yards he must stop and rest his feet and legs.  These specific facts were not indicated at the January 2012 VA examination for diabetes mellitus, which included a portion specific to diabetic sensory-motor peripheral neuropathy.  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected diabetes mellitus, type II and bilateral peripheral neuropathy of the lower extremities increased in severity since the most recent VA examination.  Therefore, the Veteran should be scheduled for a VA examination in order to determine the level of severity of his service-connected disabilities herein on appeal. 

Additionally, the August 2012 supplemental statement of the case (SSOC) indicated VA treatment records from the Clarksburg VA Medical Center (VAMC), dated from April 2010 to July 2012 were considered.  Additionally, a November 2012 rating decision stated that treatment records from the Clarksburg VAMC, dated from July 2009 to October 2012, were considered.   However, only records from the Clarksburg VAMC, dated from July 2009 to August 2009, are associated with the paper file and records dated from October 2010 to December 2011, are associated the electronic record via Virtual VA.  Thus, on remand all relevant VA treatment records should be obtained from the Louis A. Johnson VAMC, in Clarksburg, West Virginia, to include any associated outpatient clinics, from August 2009 to October 2010 and from December 2011 to the present.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Specifically, the October 2010 VA diabetes mellitus examination report indicated the Veteran retired due to problems with his feet.  Additionally, the portion of the January 2012 VA diabetes mellitus examination report, specific to diabetic sensory-motor peripheral neuropathy, stated that Veteran's diabetic peripheral neuropathy impacted his ability work by significantly impacting weight bearing activities and driving.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  The Veteran has not been provided a notice letter for his TDIU claim and should be provided such upon remand.  Additionally, the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable.  Such an opinion would be useful in adjudication of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain all VA treatment records for the Veteran from the Louis A. Johnson VAMC, in Clarksburg, West Virginia, to include any associated outpatient clinics, from August 2009 to October 2010, and from December 2011 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected diabetes mellitus and all associated complications, to include bilateral lower extremity peripheral neuropathy and to address the issue of entailment to a TDIU.  All indicated tests and studies are to be performed.  The entire claims file should be made available for review in conjunction with the examination. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II, including specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities.  It must be noted whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus, type II, to include bilateral lower extremity neuropathy.

The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal and adjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



